DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 includes the phrase “secured to the support base by gravity”.  The term “secured” is not defined by the specification but it implies a fixed or fastening happening between the modular furniture piece and the base. The modular furniture piece cannot be secured to the base via gravity since turning the base over would result in uncoupling of the base and furniture piece. The examiner suggests rewording the claim to read - - configured to rest on the support base by gravity - - as is used in the specification dated 21 August 2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-16, and 18-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dwyer (US Patent Application Publication No. 2003/0222485).
Regarding Claim 1: Dwyer discloses a convertible article of furniture (see the convertible articulates support structure for cradle or ottoman of Dwyer – Figs. 1-3), comprising a support base (base 12 of Dwyer), wherein the support base is configured to interchangeably support one of a first modular furniture piece (cradle 22 of Dwyer) or a second modular furniture piece (ottoman cushion 24 of Dwyer) securely thereon in a non- permanent manner (see the use of nuts and bolts in Fig. 3 and discussed in paragraph [0018] of Dwyer).  
Regarding Claim 2: Dwyer discloses a convertible article of furniture of claim 1 wherein the first modular furniture piece comprises a bassinet basket (cradle 22 of Dwyer).  
Regarding Claim 3: Dwyer discloses a convertible article of furniture of claim 1 wherein the second modular furniture piece comprises any one of a tabletop, bench top, stool top (see ottoman cushion 24 of Dwyer), a pouf, a seat portion, a chair, or a desk top. 
Regarding Claim 4: Dwyer discloses a convertible article of furniture of claim 1 wherein the support base comprises a rocking style frame (see at least paragraph [0015] of Dwyer which discloses “The base 12 includes an articulated support structure configured for oscillatory motion relative to the stationary stand pieces 14, and supports either a cradle 22 or ottoman type structure or foot stool cushion 24”).  
Regarding Claim 5: Dwyer discloses a convertible article of furniture of claim 1 wherein the support base includes one or more support members (see all of the members forming the base of Dwyer), wherein the one or more support members are configured to support either of the first modular furniture piece or second modular furniture piece (see at least the abstract and Figs. 1-3 of Dwyer).  
Regarding Claim 6: Dwyer discloses a convertible article of furniture of claim 5 wherein the one or more support members span at least a portion of one or both of a width and length of a top portion of the support base (see member 20 of base 12 of Dwyer).  
Regarding Claim 7: Dwyer discloses a convertible article of furniture of claim 5 wherein the one or more support members are positioned flush with an uppermost edge of the support base (see member 20 of base 12 positioned flush with the members 21 of Dwyer).  
Regarding Claim 8: Dwyer discloses a convertible article of furniture of claim 5 wherein the one or more support members are disposed a distance below an uppermost edge of the support base (see member 15 of Dwyer).  
Regarding Claim 13: Dwyer discloses a convertible article of furniture of claim 1 further comprising one or more spacers (see annotated copy of Fig. 2 of Dwyer).  

    PNG
    media_image1.png
    543
    654
    media_image1.png
    Greyscale

Regarding Claim 14: Dwyer discloses a convertible article of furniture of claim 13 wherein the one or more spacers are configured and sized to position the first modular furniture piece or second modular furniture piece, such that when installed atop the one or more support members, a top surface of the second or third structure is at a height substantially equal to or greater than an uppermost edge of the support base (see Fig. 3 and annotated copy of Fig. 3 of Dwyer).  
Regarding Claim 15: Dwyer discloses a convertible article of furniture of claim 14 wherein the spacer is disposed between one or more of the one or more support members and a bottom surface of either of the first modular furniture piece or second modular furniture piece (see Figs. 2-3 of Dwyer).  
Regarding Claim 16: Dwyer discloses a convertible article of furniture of claim 1 further comprising one or more pieces of a material disposed between one or more of the one or more support members and a bottom surface of either of the first modular furniture piece or second modular furniture piece, wherein the one or more pieces of material are configured to provide one of an adhesive and non-slip property (see paragraph [0018] of Dwyer which discloses “Velcro is used at the interface at the interface between the bottom of the ottoman cushion and the mounting platform”).  
Regarding Claim 18: Dwyer discloses a convertible article of furniture of claim 1 wherein the first modular furniture piece or second modular furniture piece, when installed on the support base, are secured to the support base by a securing mechanism (see nuts and bolts show in Fig. 3 of Dwyer).  
Regarding Claim 19: Dwyer discloses a convertible article of furniture of claim 1 wherein the support base comprises a non-foldable/non-collapsible structure (see Figs. 1-3 of Dwyer).  
Regarding Claim 20: Dwyer discloses a convertible article of furniture of claim 1 wherein the support base comprises a continuous rim or edge about its uppermost periphery (see edge of 20 of Dwyer).  
Regarding Claim 21: Dwyer discloses a convertible article of furniture of claim 1 wherein the support base is configured to interchangeably support one of the first modular furniture piece or the second modular furniture piece without modification to the structure of the support base, the first modular furniture piece, or the second modular furniture piece (see Figs. 1-3 of Dwyer and paragraphs [0017]-[0018] of Dwyer).  
Regarding Claim 22: Dwyer discloses a convertible bassinet (see the abstract, title and Figs. 1-3 of Dwyer), comprising: a. a support base (base 12 of Dwyer); and b. a bassinet basket (cradle 22 of Dwyer) configured to be received by the support base in a secure but non-permanent manner thereby creating a first article of furniture (see Fig. 3 of Dwyer showing bolts attaching base 12 and cradle 22 of Dwyer); and wherein the support base is further configured to interchangeably receive a modular furniture piece, wherein replacing the bassinet basket with the modular furniture piece converts the first article of furniture to a second article of furniture (see Fig. 2 and paragraph [0018] of Dwyer which describes replacing the cradle with an ottoman cushion 24 of Dwyer).  
Regarding Claim 23: Dwyer discloses a convertible bassinet of claim 22 wherein the modular furniture piece comprises any one of a tabletop, bench top, stool top (ottoman cushion 24 of Dwyer), a pouf, a seat portion, a chair, or a desk top.  
Regarding Claim 24: Dwyer discloses a method of converting an article of furniture, the method comprising: a. providing a first article of furniture, comprising: i. a support base (base 12 of Dwyer); and ii. a first modular furniture piece secured thereto in a non- permanent manner (see at least the abstract of Dwyer which discloses “removable fasteners enable easy exchange of the cradle attachment with a cushion attachment”); and wherein the support base is configured to interchangeably support various modular furniture pieces (see the abstract of Dwyer); b. providing a second modular furniture piece (ottoman cushion 24 of Dwyer); c. removing the first modular furniture piece from the support base; and d. installing the second modular furniture piece on the support base in a secure and non-permanent manner (see paragraph [0006] of Dwyer which discloses “The cradle can be easily removed from the support structure and an ottoman cushion attached in place thereof”).  
Regarding Claim 25: Dwyer discloses the method of claim 24 wherein the first modular furniture piece comprises a bassinet basket (cradle 22 of Dwyer) and the second modular furniture piece comprises any one of a tabletop, bench top, stool top (ottoman cushion 24 of Dwyer), a pouf, a seat portion, a chair, or a desk top.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US Patent Application Publication No. 2003/0222485) in view of Weiss (US Patent No. 2,925,851).
Regarding Claim 9: Dwyer discloses a convertible article of furniture of claim 5 but does not disclose wherein the one or more support members comprise a lip that extends around an inner periphery of the support base. 
However, Weiss teaches a convertible article of furniture comprising a support base having a lip that extends around an inner periphery of the support base (see a lip formed by peripheral walls 13-16 of Weiss).
One having ordinary skill in the art at the time the invention was filed would find it obvious to include a lip extending around an inner periphery of the support base of Dwyer for the predictable results of limiting lateral movement of the ottoman or cradle of Dwyer.
Regarding Claim 10: Dwyer discloses a convertible article of furniture of claim 9 wherein the lip extending around the inner periphery of the support base is flush with an uppermost edge of the support base (via the lip of Weiss formed of the peripheral walls forming the uppermost edge of the support base).  
Regarding Claim 11: Dwyer discloses a convertible article of furniture of claim 9 wherein the lip extending around the inner periphery of the support base is disposed a distance below an uppermost edge of the support base (see shelves 20 and 21 as well as corner shelves 19 forming a lip in the support base of Dwyer).  
One having ordinary skill in the art at the time the invention was filed would find it obvious to include a lip extending around an inner periphery of the support base of Dwyer for the predictable results of limiting lateral movement of the ottoman or cradle of Dwyer.
Regarding Claim 12: Dwyer discloses a convertible article of furniture of claim 5 but does not disclose wherein the one or more support members comprise a top frame portion of the support base.  
However, Weiss teaches a support base comprising a top frame portion (see the top frame portion formed by peripheral walls 13-16 of Weiss).
One having ordinary skill in the art at the time the invention was filed would find it obvious to include top frame portion on the support base of Dwyer for the predictable results of limiting lateral movement of the ottoman or cradle of Dwyer.
Regarding Claim 17: Dwyer discloses a convertible article of furniture of claim 1  but does not disclose wherein the first modular furniture piece or second modular furniture piece, when installed on the support base, are secured to the support base by gravity.  
Weiss teaches a modular furniture piece installed on a support base without the use of any fastening means (see at least Fig. 1 and Col. 3, lines 12-14 of Weiss which discloses “parts are firmly maintained without the use of any fastening means”).
One having ordinary skill in the art at the time the invention was filed would find it obvious to include peripheral walls on the support base of Dwyer for the predictable results of limiting lateral movement of the cradle or ottoman without the need for any fastening means.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673